Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. sec. 102(a)(2) as being anticipated by United States Patent No.: 6804607 B1 to Wood that was filed in 2001. 

    PNG
    media_image1.png
    609
    678
    media_image1.png
    Greyscale

Wood discloses “…1. (Currently Amended) A method for modulating a range of a light detection and ranging (LIDAR) sensor (see FIG. 1-2 where the aircraft has a radar and a ladar and a collision avoidance computer that provides a second path and an avoidance command via an auto-pilot and provides control servos and receives feedback 26, 28, 20-22)
sensing objects  (see col. 5, lines 35-50)
determining a dynamic flight characteristic associated with the aircraft   (see claims 1-7)
changing a transmission power of the LIDAR sensor   (see col. 2, line 65 to col. 3, lines 1-17; see col. 4, lines 50-61)
controlling a velocity the aircraft   (see col. 5, lines 1-31).
Claim 2 is rejected under 35 U.S.C. sec. 102(a)(2) as being anticipated by United States Patent No.: 6804607 B1 to Wood that was filed in 2001. 

Wood discloses “…2. (Currently Amended) The method of claim 1., wherein the dynamic flight characteristic is at least one from the group including: an altitude of the aircraft of the aircraft  (see col. 5, lines 1-31) 
    PNG
    media_image2.png
    511
    453
    media_image2.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of United States Patent No.: 6804607 B1 to Wood that was filed in 2001 and in further in view of United States Patent Pub. No.: US 20180075762A to Gadgil that was filed in 3-15-2018.

Wood is silent but Gadgil teaches “…3. (Currently Amended) The method of claim 1, wherein the sensing comprises sensing at least one of the objects  (see FIG. 1, and helicopter 100 that has a fuselage and a nose and a front and a rear end and that has a sensor to determine a distance d1 from the body and a second sensor to determine a distance from a propeller tip d2 to the surface and the wing d2 and the rear d1 in FIG. 1) (see FIG. 1, and helicopter 100 that has a fuselage and a nose and a front and a rear end) and  (see FIG. 1, and helicopter 100 that has a fuselage and a nose and a front and a rear end and that has a sensor to determine a distance d1 from the body and a second sensor to determine a distance from a propeller tip d2 to the surface and the wing d2 and the rear d1 in FIG. 1) 
    PNG
    media_image3.png
    578
    625
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    536
    624
    media_image4.png
    Greyscale

(see paragraph 37, 49 where a ground clearance to move between two buildings can be determined for a course correction; see FIG. 3b where the vehicle is shown a ground clearance from the buildings 320 and 320 and 320 can be illustrative to avoid a collision and in FIG. 4 the clearance can be shown for each side of the aircraft with the ground)”. 
    PNG
    media_image5.png
    511
    453
    media_image5.png
    Greyscale

It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the disclosure of Wood with the teachings of GADGILL since GADGIL teaches during hovering as shown in FIG. 1, the lidar sensors in paragraph 59 can detect a distance from the wing tips D1, D2 to an object and a body distance d1, d1 from the helicopter to the surface. This can be displayed to the pilot interface so the pilot can avoid a tip strike with a building or object in FIG. 3b during hovering (see top view of FIG. 4) or a forward flight (see figure 4 block 316 in the bottom view). This can provide increased safety and avoid a tip strike which can destroy the aircraft.  See abstract and paragraph 33-43 of Gadgil. 
Claims 4-8 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious over United States Patent No.: 6804607 B1 to Wood that was filed in 2001 and in view of U.S. Patent Application Pub. No.: US 2003/0043058A1 to Jamieson that published in 2003 (hereinafter “Jamieson”) and in view of U.S. Reissue Patent No.: RE 46672 E to Hall filed in 2006.

    PNG
    media_image1.png
    609
    678
    media_image1.png
    Greyscale

Wood discloses “…4. (Currently Amended) A method for modulating a range of a light detection and ranging (LIDAR) sensor  (see FIG. 1-2 where the aircraft has a radar and a ladar and a collision avoidance computer that provides a second path and an avoidance command via an auto-pilot and provides control servos and receives feedback 26, 28, 20-22)

    PNG
    media_image6.png
    637
    910
    media_image6.png
    Greyscale
 
    PNG
    media_image7.png
    735
    753
    media_image7.png
    Greyscale
Wood is silent but Jamieson teaches “…operating a LIDAR sensor  (see FiG. 37 where the autonomous drone includes four different LIDAR devices; see paragraph 140 each operating differently than the other to scan different quadrants of the autonomous vehicle using scan lines 706-708 and where two have been mounted to the aircraft and two are a on the opposing side and the vehicle in autonomous in paragraph 7)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the disclosure of Wood with the teachings of Jamieson since Jamieson teaches that a helicopter can have four LIDAR devices for scanning a zone.  The LIDAR can be controlled to fire 10,000 pulses per second and 100us between each pulse or can increase a wavelength of the LIDAR pulse from 850-1550 nm (see paragraph 99).  As seen in FIG. 13b the helicopter can have four different scanning areas 262, 246, 250 and 256.   Each can provide a first power of 200m of scanning or a second power of 400 m of scanning or more power of 600 meters of scanning.  This can provide increased safety and avoid an object 234 and a second object 254 which can destroy the aircraft.  See abstract and paragraph 93-99 of Jamieson. 

Wood discloses “…determining if the aircraft  (see col. 2, line 65 to col. 3, lines 1-17; see col. 4, lines 50-61)
 
Wood is silent but Hall teaches “…operating the LIDAR sensor 
obtain a second detection range for the LIDAR sensor  (see col. 3, lines 10-55 where the emitter can provide an increased spin rate of 1200 RPM for 2.56 million time of flight distance points per second and see col. 5, lines 11-56, col. 7, lines 1-45 where 32 emitters are used)
Wood teaches “…determination that the aircraft  (see col. 2, line 65 to col. 3, lines 1-17; see col. 4, lines 50-61)
Wood is silent but Hall teaches “…wherein the second power level is greater than the first power level and the second detection range is greater than the first detection range; (see col. 3, lines 10-55 where the emitter can provide an increased spin rate of 1200 RPM for 2.56 million time of flight distance points per second and see col. 5, lines 11-56, col. 7, lines 1-45 where 32 emitters are used)
detecting an object  (see col. 3, lines 10-55 where the emitter can provide an increased spin rate of 1200 RPM for 2.56 million time of flight distance points per second and see col. 5, lines 11-56, col. 7, lines 1-45 where 32 emitters are used)
Wood discloses “…controlling a velocity of the aircraft  (see col. 5, lines 1-31)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the teachings of Hall with the disclosure of WOOD since Hall teaches that a LIDAR device can rotate at an increased RPM to provide more lidar pulses and 2.56 million points per second. This can increase the pulses to create a data model that is accurate. See Col. 3, lines 10-55 of Hall.
Wood is silent but Hall teaches “…5. The method of claim 4, further comprising:
evaluating the detected object 
operating the LIDAR sensor  (see col. 3, lines 10-55 where the emitter can provide an increased spin rate of 1200 RPM for 2.56 million time of flight distance points per second and see col. 5, lines 11-56, col. 7, lines 1-45 where 32 emitters are used)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the teachings of Hall with the disclosure of WOOD since Hall teaches that a LIDAR device can rotate at an increased RPM to provide more lidar pulses and 2.56 million points per second. This can increase the pulses to create a data model that is accurate. See Col. 3, lines 10-55 of Hall.

Wood is silent but Hall teaches 6. (Currently Amended) The method of claim 5, wherein the evaluating the detected object  (See Col. 3. lines 10-55 where the emitter can provide an increased spin rate of 1,200 RPM for 2.56 million time of flight distance points per second; see col. 5, lines 11 to 56; see col. 7, lines 1-45 where 32 emitters are used) (See col. 3, lines 10 to col. 4, lines 45);
It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine the teachings of Hall with the disclosure of Wood since Hall teaches that a LIDAR device can rotate at an increased RPM to provide more lidar pulses and 2.56 million points per second. This can increase the pulses to create a data model that is accurate. See Col. 3, lines 10-55 of Hall.

Wood is silent but Hall teaches “…7. (Currently Amended) The method of claim 6, wherein the operating the LIDAR sensor  (See Col. 3. lines 10-55 where the emitter can provide an increased spin rate of 1,200 RPM for 2.56 million time of flight distance points per second; see col. 5, lines 11 to 56; see col. 7, lines 1-45 where 32 emitters are used) (See col. 3, lines 10 to col. 4, lines 45)”;
It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine the teachings of Hall with the disclosure of Wood since Hall teaches that a LIDAR device can rotate at an increased RPM to provide more lidar pulses and 2.56 million points per second. This can increase the pulses to create a data model that is accurate. See Col. 3, lines 10-55 of Hall.


Wood is silent but Hall teaches “..8. (Currently Amended) The method of claim 5, wherein operating the LIDAR sensor  (See Col. 3. lines 10-55 where the emitter can provide an increased spin rate of 1,200 RPM for 2.56 million time of flight distance points per second; see col. 5, lines 11 to 56; see col. 7, lines 1-45 where 32 emitters are used) (See col. 3, lines 10 to col. 4, lines 45)”;

It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine the teachings of Hall with the disclosure of Wood since Hall teaches that a LIDAR device can rotate at an increased RPM to provide more lidar pulses and 2.56 million points per second. This can increase the pulses to create a data model that is accurate. See Col. 3, lines 10-55 of Hall.
Claims 9-10 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious over United States Patent No.: 6804607 B1 to Wood that was filed in 2001 and in view of U.S. Patent Application Pub. No.: US 2003/0043058A1 to Jamieson that published in 2003 (hereinafter “Jamieson”) and in view of U.S. Reissue Patent No.: RE 46672 E to Hall filed in 2006 and in further in view of United States Patent Pub. No.: US 20180075762A to Gadgil that was filed in 3-15-2018.

    PNG
    media_image3.png
    578
    625
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    536
    624
    media_image4.png
    Greyscale

 
Wood is silent but Gadgil teaches “…9. (Currently Amended) The method of claim 8, wherein the portion of the scan range of the LIDAR sensor  (see paragraph 37, 49 where a ground clearance to move between two buildings can be determined for a course correction; see FIG. 3b where the vehicle is shown a ground clearance from the buildings 320 and 320 and 320 can be illustrative to avoid a collision and in FIG. 4 the clearance can be shown for each side of the aircraft with the ground)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the disclosure of Wood with the teachings of GADGILL since GADGIL teaches during hovering as shown in FIG. 1, the lidar sensors in paragraph 59 can detect a distance from the wing tips D1, D2 to an object and a body distance d1, d1 from the helicopter to the surface. This can be displayed to the pilot interface so the pilot can avoid a tip strike with a building or object in FIG. 3b during hovering (see top view of FIG. 4) or a forward flight (see figure 4 block 316 in the bottom view). This can provide increased safety and avoid a tip strike which can destroy the aircraft.  See abstract and paragraph 33-43 of Gadgil. 

Wood is silent but Gadgil teaches “…10. (Currently Amended) The method of claim 9, wherein:
the evaluating the detected object 
the zone around the detected object  (see paragraph 37, 49 where a ground clearance to move between two buildings can be determined for a course correction; see FIG. 3b where the vehicle is shown a ground clearance from the buildings 320 and 320 and 320 can be illustrative to avoid a collision and in FIG. 4 the clearance can be shown for each side of the aircraft with the ground)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the disclosure of Wood with the teachings of GADGILL since GADGIL teaches during hovering as shown in FIG. 1, the lidar sensors in paragraph 59 can detect a distance from the wing tips D1, D2 to an object and a body distance d1, d1 from the helicopter to the surface. This can be displayed to the pilot interface so the pilot can avoid a tip strike with a building or object in FIG. 3b during hovering (see top view of FIG. 4) or a forward flight (see figure 4 block 316 in the bottom view). This can provide increased safety and avoid a tip strike which can destroy the aircraft.  See abstract and paragraph 33-43 of Gadgil. 

Claim 11 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious over United States Patent No.: 6804607 B1 to Wood that was filed in 2001 and in view of U.S. Patent Application Pub. No.: US 2003/0043058A1 to Jamieson that published in 2003 (hereinafter “Jamieson”) and in view of U.S. Reissue Patent No.: RE 46672 E to Hall filed in 2006.

Wood is silent but Hall teaches “..11. The method of claim 5, wherein the third power level is one of the first power level or an intermediate power level. (See Col. 3. lines 10-55 where the emitter can provide an increased spin rate of 1,200 RPM for 2.56 million time of flight distance points per second; see col. 5, lines 11 to 56; see col. 7, lines 1-45 where 32 emitters are used)
It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine the teachings of Hall with the disclosure of Borowski since Hall teaches that a LIDAR device can rotate at an increased RPM to provide more lidar pulses and 2.56 million points per second. This can increase the pulses to create a data model that is accurate. See Col. 3, lines 10-55 of Hall.
Claims 12-13 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious over United States Patent No.: 6804607 B1 to Wood that was filed in 2001 and in view of U.S. Patent Application Pub. No.: US 2003/0043058A1 to Jamieson that published in 2003 (hereinafter “Jamieson”) and in view of U.S. Reissue Patent No.: RE 46672 E to Hall filed in 2006 and in view of U.S. Patent No.: 7,639,347 B2 to Eaton that was filed in 2008 (hereinafter “Eaton”).

Wood is silent but Eaton teaches “…12. (Currently Amended) The method of claim 11, wherein:
the evaluating the detected object 
the intermediate power level is based on the determined distance. (see col. 3, lines 25 to 65 and paragraph 15-21 where the LIDAR system can generate 20,000 pulses per second, or 100,000 pulses per second or 3,000 pulses per second or 150,000 pulses per second) . (See paragraph 31 where the pulse rate can be adjusted in terms of if there are humans in the environment for eye safety; see also claims 19-21 where at the higher altitude then the pulse rate is 38,000 Khz or faster, and in claim 19 where the pulses can be increased and transmitted prior to the pulse being reflected and received back at the vehicle and in dependence on the slant angle and pitch and roll of the vehicle; see paragraph 47-48).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the teachings of EATON with the disclosure of WOOD since EATON teaches that a LIDAR device provide different pulse rates (3k, 20k, 10k 150k pulses per second) for increased power or for eye safety.  This can increase the power to create a data model that is accurate or lessen the power for eye safety. See abstract. 

Wood is silent but Eaton teaches “…13. (Currently Amended) The method of claim 4, wherein operation of the LIDAR sensor col. 3, lines 25 to 65 and paragraph 15-21 where the LIDAR system can generate 20,000 pulses per second, or 100,000 pulses per second or 3,000 pulses per second or 150,000 pulses per second) . (See paragraph 31 where the pulse rate can be adjusted in terms of if there are humans in the environment for eye safety; see also claims 19-21 where at the higher altitude then the pulse rate is 38,000 Khz or faster, and in claim 19 where the pulses can be increased and transmitted prior to the pulse being reflected and received back at the vehicle and in dependence on the slant angle and pitch and roll of the vehicle; see paragraph 47-48).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the teachings of EATON with the disclosure of WOOD since EATON teaches that a LIDAR device provide different pulse rates (3k, 20k, 10k 150k pulses per second) for increased power or for eye safety.  This can increase the power to create a data model that is accurate or lessen the power for eye safety. See abstract. 

Claim 14 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious over United States Patent No.: 6804607 B1 to Wood that was filed in 2001 and in view of U.S. Patent Application Pub. No.: US 2003/0043058A1 to Jamieson that published in 2003 (hereinafter “Jamieson”) and in view of U.S. Reissue Patent No.: RE 46672 E to Hall filed in 2006 and in view of U.S. Patent Application Pub. No.: US 2015/0035437 A1 to Panopoulos et al. that was filed in 2013.
Wood is silent but Panopoulos teaches “…14. (Currently Amended) The method of claim 4, further comprising stopping operation of the LIDAR sensor ).” (see paragraph 256 where the lidar device can include a temperature sensor for an automatic shut down or a shut down for eye safety) 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the teachings of Panopoulos with the disclosure of WOOD since Panopoulos teaches that a LIDAR device can provide an automatic temperature shut down or shut down for eye safety.  This can provide increased safe operation and preventing the LIDAR device from damaging itself beyond repair or blinding an individual. 

Claim 15 is rejected under 35 U.S.C. sec. 102(a)(2) as being anticipated by United States Patent No.: 6804607 B1 to Wood that was filed in 2001. 

    PNG
    media_image1.png
    609
    678
    media_image1.png
    Greyscale

Wood discloses “…15. (Currently Amended) A system 
a light detection and ranging (LIDAR) sensor power level to obtain a second detection range for the LIDAR sensor (see FIG. 1-2 where the aircraft has a radar and a ladar and a collision avoidance computer that provides a second path and an avoidance command via an auto-pilot and provides control servos and receives feedback 26, 28, 20-22)
  second power level is greater than the first power level and the second detection range is greater than the first detection range; and (see col. 2, line 65 to col. 3, lines 1-17; see col. 4, lines 50-61)

a sense and avoid element  (see col. 2, line 65 to col. 3, lines 1-17; see col. 4, lines 50-61; see claims 1-7 )aircraft not transitioned to a predetermined phase of flight, and operate the LIDAR sensor  (see col. 2, line 65 to col. 3, lines 1-17; see col. 4, lines 50-61; see claims 1-7 )
the at least one processor  (see col. 2, line 65 to col. 3, lines 1-17; see col. 4, lines 50-61; see claims 1-7 )
Claim 16 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious over United States Patent No.: 6804607 B1 to Wood that was filed in 2001 and in view of Eaton.

Wood is silent but Eaton teaches “…16. (Currently Amended) The system of claim 15, wherein the LIDAR sensor than the second power level, and the third detection range is less than the second detection range, the at least one processor col. 3, lines 25 to 65 and paragraph 15-21 where the LIDAR system can generate 20,000 pulses per second, or 100,000 pulses per second or 3,000 pulses per second or 150,000 pulses per second) . (See paragraph 31 where the pulse rate can be adjusted in terms of if there are humans in the environment for eye safety; see also claims 19-21 where at the higher altitude then the pulse rate is 38,000 Khz or faster, and in claim 19 where the pulses can be increased and transmitted prior to the pulse being reflected and received back at the vehicle and in dependence on the slant angle and pitch and roll of the vehicle; see paragraph 47-48).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the teachings of EATON with the disclosure of WOOD since EATON teaches that a LIDAR device provide different pulse rates (3k, 20k, 10k 150k pulses per second) for increased power or for eye safety.  This can increase the power to create a data model that is accurate or lessen the power for eye safety. See abstract. 

Claim 17 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious over United States Patent No.: 6804607 B1 to Wood that was filed in 2001 and in view of Eaton and in view of U.S. Patent No.: 9,383,753 B1 to Templeton et al.

Wood is silent but Templeton teaches “…17. (Currently Amended) The system of claim 16, wherein the at least one processor ( see claims 1-12 where the feature of interest in a 3d map may required further pulsing to determine the object type and the processor identifies a scanning zone and then increases a pulse rate for the scanning zone for a 3d map and to determine an object in the region or feature of interest)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the teachings of Templeton with the disclosure of WOOD since Templeton teaches that a LIDAR device can determine a first scanning zone. This may require increased attention as the LIDAR device did not identify an object or this is an important region of interest (a pedestrian is present or there is a collision risk).  The LIDAR processor can then increase a power or increase a pulse rate only in this region to determine what object is in the region.  This can increase the LIDAR power/pulse rate to create an “enhanced 3d data model” that is highly accurate in terms of millimeters in the region of interest only. See abstract and claims 1-12. 

Claim 18 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious over United States Patent No.: 6804607 B1 to Wood that was filed in 2001 and in view of Eaton and in view of U.S. Patent No.: 9,272,753 B1 to Templeton et al. and in view of Hall.

 
Wood is silent but Hall teaches “…18. (Currently Amended) The system of claim 17, wherein the at least one processor sense and avoid element  (See Col. 3. lines 10-55 where the emitter can provide an increased spin rate of 1,200 RPM for 2.56 million time of flight distance points per second; see col. 5, lines 11 to 56; see col. 7, lines 1-45 where 32 emitters are used)
It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine the teachings of Hall with the disclosure of Borowski since Hall teaches that a LIDAR device can rotate at an increased RPM to provide more lidar pulses and 2.56 million points per second. This can increase the pulses to create a data model that is accurate. See Col. 3, lines 10-55 of Hall.
Claim 19 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious over United States Patent No.: 6804607 B1 to Wood that was filed in 2001 and in view of U.S. Reissue Patent No.: RE 46672 E to Hall filed in 2006.

Wood is silent but Hall teaches “…19. (Currently Amended) The system of claim 15, wherein the at least one processor  (See Col. 3. lines 10-55 where the emitter can provide an increased spin rate of 1,200 RPM for 2.56 million time of flight distance points per second; see col. 5, lines 11 to 56; see col. 7, lines 1-45 where 32 emitters are used)
It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine the teachings of Hall with the disclosure of Borowski since Hall teaches that a LIDAR device can rotate at an increased RPM to provide more lidar pulses and 2.56 million points per second. This can increase the pulses to create a data model that is accurate. See Col. 3, lines 10-55 of Hall.
Claims 20-21 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious over United States Patent No.: 6804607 B1 to Wood that was filed in 2001 and in view of U.S. Reissue Patent No.: RE 46672 E to Hall filed in 2006 and in view of Gadgil.

Wood is silent but Gadgil teaches “20. (Currently Amended) The system of claim 19, wherein the portion of the scan range of the LIDAR sensor  (see paragraph 37, 49 where a ground clearance to move between two buildings can be determined for a course correction; see FIG. 3b where the vehicle is shown a ground clearance from the buildings 320 and 320 and 320 can be illustrative to avoid a collision and in FIG. 4 the clearance can be shown for each side of the aircraft with the ground)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the disclosure of Wood with the teachings of GADGILL since GADGIL teaches during hovering as shown in FIG. 1, the lidar sensors in paragraph 59 can detect a distance from the wing tips D1, D2 to an object and a body distance d1, d1 from the helicopter to the surface. This can be displayed to the pilot interface so the pilot can avoid a tip strike with a building or object in FIG. 3b during hovering (see top view of FIG. 4) or a forward flight (see figure 4 block 316 in the bottom view). This can provide increased safety and avoid a tip strike which can destroy the aircraft.  See abstract and paragraph 33-43 of Gadgil. 

Wood is silent but Gadgil teaches “21. (Currently Amended) The system of claim 20, wherein the at least one processor  (see paragraph 37, 49 where a ground clearance to move between two buildings can be determined for a course correction; see FIG. 3b where the vehicle is shown a ground clearance from the buildings 320 and 320 and 320 can be illustrative to avoid a collision and in FIG. 4 the clearance can be shown for each side of the aircraft with the ground)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the disclosure of Wood with the teachings of GADGILL since GADGIL teaches during hovering as shown in FIG. 1, the lidar sensors in paragraph 59 can detect a distance from the wing tips D1, D2 to an object and a body distance d1, d1 from the helicopter to the surface. This can be displayed to the pilot interface so the pilot can avoid a tip strike with a building or object in FIG. 3b during hovering (see top view of FIG. 4) or a forward flight (see figure 4 block 316 in the bottom view). This can provide increased safety and avoid a tip strike which can destroy the aircraft.  See abstract and paragraph 33-43 of Gadgil. 

Claims 22 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious over United States Patent No.: 6804607 B1 to Wood that was filed in 2001 and in view of U.S. Patent No.: 7,639,347 B2 to Eaton.
Wood is silent but Eaton teaches “…22. (Currently Amended) The system of claim 15, wherein the at least one processor  (See paragraph 31 where the pulse rate can be adjusted in terms of if there are humans in the environment for eye safety; see also claims 19-21 where at the higher altitude then the pulse rate is 38,000 Khz or faster, and in claim 19 where the pulses can be increased and transmitted prior to the pulse being reflected and received back at the vehicle and in dependence on the slant angle and pitch and roll of the vehicle; see paragraph 47-48). 
It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine the teachings of Eaton with the disclosure of Wood since Eaton teaches that a LIDAR device can modulate a laser pulse rate for eye safety. This can provide increased prevention of damaging a bystander or a user’s eyes. Further, a slant angle of the vehicle may provide that additional pulses can be used in response to the slant angle to create a data model that is accurate. See paragraph 31 -35 and 47-48 of Eaton.
Claim 23 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious over United States Patent No.: 6804607 B1 to Wood that was filed in 2001 and in view of U.S. Patent Application Pub. No.: US 2015/0035437 A1 to Panopoulos et al. that was filed in 2013.
Wood is silent but Panopoulos teaches “…23. (Currently Amended) The system of claim 15, further comprising a shut- off system ” (see paragraph 256 where the lidar device can include a temperature sensor for an automatic shut down or a shut down for eye safety) 
See motivation statement above.

Claims 24-25 are rejected under 35 U.S.C. sec. 102(a)(2) as being anticipated by United States Patent No.: 6804607 B1 to Wood that was filed in 2001. 

    PNG
    media_image1.png
    609
    678
    media_image1.png
    Greyscale

Wood discloses “…24. (Currently Amended) A system 
 
a light detection and ranging (LIDAR) sensor objects  (see FIG. 1-2 where the aircraft has a radar and a ladar and a collision avoidance computer that provides a second path and an avoidance command via an auto-pilot and provides control servos and receives feedback 26, 28, 20-22)
at least one processor   (see col. 2, line 65 to col. 3, lines 1-17; see col. 4, lines 50-61)

Wood discloses “…25. (Currently Amended) The system of claim 24, wherein the dynamic flight characteristic is selected from at least one of the group including: an altitude of the aircraft  (see col. 5, lines 1-31);
Claim 26 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious over United States Patent No.: 6804607 B1 to Wood that was filed in 2001 and in view of U.S. Patent Application Pub. No.: US 2003/0043058A1 to Jamieson that published in 2003 (hereinafter “Jamieson”).

Wood is silent but Jamieson teaches “…26. The system of claim 24, the dynamic flight characteristic is a location of the aircraft, and wherein the at least one processor is configured to determine a location of a static object based on a map and change the transmission power based on the location of the static object relative to the location of the aircraft.” (see FiG. 37 where the autonomous drone includes four different LIDAR devices; see paragraph 140 each operating differently than the other to scan different quadrants of the autonomous vehicle using scan lines 706-708 and where two have been mounted to the aircraft and two are a on the opposing side and the vehicle in autonomous in paragraph 7)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the disclosure of Wood with the teachings of Jamieson since Jamieson teaches that a helicopter can have four LIDAR devices for scanning a zone.  The LIDAR can be controlled to fire 10,000 pulses per second and 100us between each pulse or can increase a wavelength of the LIDAR pulse from 850-1550 nm (see paragraph 99).  As seen in FIG. 13b the helicopter can have four different scanning areas 262, 246, 250 and 256.   Each can provide a first power of 200m of scanning or a second power of 400 m of scanning or more power of 600 meters of scanning.  This can provide increased safety and avoid an object 234 and a second object 254 which can destroy the aircraft.  See abstract and paragraph 93-99 of Jamieson. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN PAUL CASS whose telephone number is (571)270-1934. The examiner can normally be reached Monday to Friday 7 am to 7 pm; Saturday 10 am to 12 noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN PAUL CASS/Primary Examiner, Art Unit 3668